Order entered September 26, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-01044-CV

                   KIMLEY-HORN AND ASSOCIATES, INC., Appellant

                                                 V.

            WESTERN RIM PROPERTY SERVICES, INC., ET AL., Appellees

                       On Appeal from the 101st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-19-03270

                                            ORDER
       Before the Court is appellant’s September 24, 2019 unopposed motion for an extension of

time to file its brief on the merits. Appellant explains that the parties have agreed to mediate,

selected a mediator, and anticipate mediation to occur by the second week of November. We

GRANT the motion and extend the deadline to Monday, December 2, 2019. We caution

appellant that further extension requests in this accelerated appeal will be disfavored.


                                                       /s/    KEN MOLBERG
                                                              JUSTICE